DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/574,764 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application recites essentially the same limitations and further includes the capacitor as recited in claim 1.  For example, the instant application does not require the capacitor of claim 1.  There is other additional minor differences.  Nevertheless it would have been obvious to remove the capacitor from the reference application and/or the elements/functions that constitute the minor differences between the applications, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 20-22, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballou (USPN 6,262,670).
With respect to claim 1, an apparatus for testing, the apparatus (Figs. 2A-3), the apparatus comprising: 

a controlled source (23) configured to provide a voltage at an output (voltage output from 23) based on one or more control signals (signal(s) input to 23, see Fig. 2A); 
a switchable resistor (19) coupled between the output of the controlled source and a device under test, the switchable resistor having a first resistance in a first switch state and a second resistance in a second switch state, wherein the second resistance is smaller than the first resistance (first higher resistance and a second lower resistance associated with two of the switching states of 19, see Col. 5 lines 45-47); and 
a regulator (Fig. 2A) configured to provide a first control signal to the controlled source (one of the switched outputs from 22), wherein the regulator is further configured to regulate a voltage to be provided to the device under test based on an information about a desired voltage (set points provided by 1, 2 and/or 18), 
wherein the circuit is configured to change a switch state of the switchable resistor while a voltage is provided to the device under test via the switchable resistor (when a range change occurs during switching of 19), and 
 wherein the circuit is further configured to inject a compensation signal (one of the output signals of Fig. 3 to Fig. 3A) into a control loop comprising the regulator (see the resistors connected to 51, 43 and the output of Fig. 3 of Fig. 2A), the controlled source and the switchable resistor change of the voltage provided by the controlled source (19 and 23 operate as claimed) and to partially compensate a change of a 
With respect to claim 2, the apparatus according to Claim 1, wherein the circuit is further configured to inject a negative compensation signal into the control loop to decrease an output voltage of the controlled source when switching the switchable resistor from the first resistance of the first switch state to the second resistance of the second switch state (NADAC of Fig. 3).  
With respect to claim 3, the apparatus according to Claim 1, wherein the circuit is further configured to inject a positive compensation signal into the control loop to increase an output voltage of the controlled source when switching the switchable resistor from the second resistance of the second switch state to the first resistance of the first switch state (ADAC).  
With respect to claim 4, (Currently Amended) The apparatus according to Claim 1, wherein the circuit apparatus is further configured to inject the compensation signal into a node of the control loop which is different from a port of the device under test (ADAC and NADAC are different from the above port).  
With respect to claim 6, the apparatus according to Claim claim 1, wherein the circuit apparatus is further configured to add the compensation signal to an error signal of the control loop (the compensation is provided to the error/feedback signals and is added at the resistors connected to 51/43), and wherein the circuit apparatus is further configured to provide the error signal to the regulator (the error signal is provided to the regulator).  

With respect to claim 8, the apparatus according to Claim 1, wherein the switchable resistor comprises a first switch coupled arranged in series with a first resistor comprising the first resistance (e.g., topmost switch and resistor of 19), and 
a second switch coupled in series with a second resistor comprising the second resistance (e.g., second to the topmost resistor and switch of 19),
wherein the switchable resistor is configured to close the first switch and open the second switch in the first switch state, and 
wherein the switchable resistor is configured to open the first switch and close the second switch in the second switch state, and 
wherein the switchable resistor is configured to allow for a parallel connection of the first resistor and the second resistor to be coupled in parallel in an intermediate switch state when the first switch and the second switch are closed (depending on the selected resistance/voltage values there will be operation times where the switches and resistors are open and closed to provide the desired resistance/voltage levels generated by Ballou).  

With respect to claim 21, the apparatus according to Claim claim 1, wherein the circuit comprises a measurement unit configured to measure a voltage across the switchable resistor (20).  
With respect to claim 22, the apparatus according to Claim 1, wherein the circuit is further configured to provide the first control signal from the regulator (output of V+) on an error signal (the combination of the output of 1 of Fig. 2A and the output of 16 of Fig. 2B, e.g., VFB), wherein the error signal is based on a difference between a measured voltage at a port of the device under test port (VFB) and the information about a desired voltage (output of 1.  When VBF is lower than the VFB, or vice versa, the resultant error, e.g., V+, voltage is a difference between the above voltages).  
With respect to claim 24, the apparatus according to Claim claim 1, wherein the controlled source is configured to provide an output voltage based on the control signal in a current state (state sampled by the sample and hold of Fig. 3), wherein through a feedback over the control loop, an error signal's absolute value of the error signal is reduced in a future state (correction provided by Fig. 3 and 2B which adjusts the 
Claim 25 merely recites the method of operating/constructing the circuit as recited in the above claims and is rejected for essentially the same reasons as the above claims.

Claim(s) 1, 5, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (USPN 9,318,955).
 With respect to claim 1, Shimizu et al. discloses, in Figs. 2 and 8, an apparatus for testing, the apparatus (Fig. 2 details disclosed in Fig. 8) comprising: 
a circuit operable (100) to provide a supply voltage (VDD) to a device under test, the circuit (1) comprising: 
a controlled source (42) configured to provide a voltage at an output (output of 42) based on one or more control signals (at least one of Dout and Vout); 
a switchable resistor coupled  between the output of the controlled source and a device under test (Rs), the switchable resistor having  a first resistance in a first switch state and a second resistance in a second switch state, wherein the second resistance is smaller than the first resistance (Rs has multiple states at least one being a lower resistance state and a second being a state lower than the first resistance state); and 
a regulator (one of 30 alone or 30 with 40) configured to provide a first control signal to the controlled source (one of Dout/Vout), wherein the regulator is further configured to regulate a voltage to be provided to the device under test based  on an information about a desired voltage (Ref), 

 wherein the circuit is further configured to inject a compensation signal (output of 50/β) into a control loop comprising the regulator (into the control loop of 30, see Fig. 8), the controlled source and the switchable resistor change the voltage provided by the controlled source (the circuit operates as claimed) and to partially compensate a change of a voltage drop across the switchable resistor (output of 50/β provides compensation), wherein the change in the voltage drop is responsive to a  changing of the switch state of the switchable resistor (the circuit is connected and operative as claimed).  
With respect to claim 5, the apparatus according to Claim, wherein the circuit is further configured to inject the compensation signal into a digital part of the control loop (30 is the digital part e.g., before DAC 40).  
With respect to claim 22, the apparatus according to Claim 1, wherein the circuit is further configured to provide the first control signal from the regulator (DOUT/VOUT) on an error signal (SERR), wherein the error signal is based on a difference between a measured voltage at a port of the device under test port (output of 24) and the information about a desired voltage (REF as combined with 24 at 32).  
With respect to claim 23, the apparatus according to Claim claim 22, wherein the regulator is configured to provide the control signal using an integration of the error signal (see I portion of the PID of Fig. 8).  


1, 9, 10, 13, 14, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persons (USPN 5,917,331)
With respect to claim 1, an apparatus for testing, the apparatus (Figs. 5 details disclosed in Figs. 6a and 6b), the apparatus comprising: 
a circuit (Figs. 5 lest 105) operable to provide a supply voltage (VDUT) to a device under test (106), the circuit comprising: 
a controlled source (207) configured to provide a voltage at an output (BUFOUT) based on one or more control signals (signals output from 203, 206 and/or 214); 
a switchable resistor (208-210 and 211-213) coupled between the output of the controlled source and a device under test, the switchable resistor having a first resistance in a first switch state and a second resistance in a second switch state, wherein the second resistance is smaller than the first resistance (first higher resistance and a second lower resistance associated with two of the switching states of 208-210); and 
a regulator (214 with 217 and 205) configured to provide a first control signal to the controlled source (signal at the inverting terminal), wherein the regulator is further configured to regulate a voltage to be provided to the device under test based on an information about a desired voltage (Vref), 
wherein the circuit is configured to change a switch state of the switchable resistor while a voltage is provided to the device under test via the switchable resistor (when a range change occurs during switching of 208-210), and 
 wherein the circuit is further configured to inject a compensation signal (one of the output signals of 206 and the signal of 203 provided to 401) into a control loop 
With respect to claim 9, the apparatus according to Claim 1, wherein the circuit comprises a capacitor coupled circuited in parallel to the switchable resistor at least during a changing of a switch state of the switchable resistor (capacitors of 401, see 410 and 412 of Fig. 6b).  
With respect to claim 10, the apparatus according to Claim 9, wherein the circuit is further configured to set a voltage of the capacitor to a value equal to a voltage drop across the switchable resistor while the switchable resistor is in a stationary stage bring a voltage of the capacitor towards a voltage drop over the switchable resistor in a stationary state of the switchable resistor (410/412 are charged up to the voltage difference between BUFFOUT and VSENSE, i.e., the voltage difference across the resistors while the resistors is stationary, e.g., not switched, and operates as claimed, see Figs. 6A-9).  
With respect to claim 13, the apparatus according to Claim, wherein the circuit apparatus is further configured to decouple the capacitor from the switchable resistor in a stationary state of the switchable resistor (see open soft switch 401 step 512 of Fig. 7), and wherein the circuit apparatus comprises a measurement unit (215) configured to measure a voltage across the switchable resistor (215/IDDQ 
With respect to claim 14, the apparatus according to Claim 9, wherein the circuit is further configured to couple the capacitor in parallel to the switchable resistor via an electrical path with a low resistance value during when switching of the switchable resistor (see steps 502 and 516 of Fig. 4), and wherein the capacitor has comprises a capacitance configured to slow a voltage change at a port of the device under test port when switching the switchable resistor (see Figs. 4, 8 and 9, the capacitors slows the voltage to reduce transients), wherein such that the voltage change is substantially inhibited at the port of the device under test port based on the first control signal (again see Figs. 4, 8 and 9, the capacitors slows the voltage to reduce transients).  
With respect to claim 18. (Currently Amended) The apparatus according to Claim 9, wherein the switchable resistor comprises an intermediate switch state, wherein an effective resistance in the intermediate switch state is larger than the first resistance and the second resistance, and wherein the circuit apparatus is configured to switch the switchable resistor into the intermediate switch state in between switching from the second switch state to the first switch state (the switching has at least three states according to 211-213 and thus has an intermediate stage wherein the circuit will be switched as claimed during the operation of the circuit).  
With respect to claim 19, the apparatus according to Claim 9, wherein the circuit is further configured to discharge the capacitor when switching from the first switch state to the second switch state and to charge the capacitor when switching from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849